424 Pa. 650 (1967)
Commonwealth
v.
Bennett, Appellant.
Supreme Court of Pennsylvania.
Argued November 22, 1966.
March 21, 1967.
Before BELL, C.J., MUSMANNO, JONES, COHEN, EAGEN, O'BRIEN and ROBERTS, JJ.
David Kanner, with him Donald F. Copeland, and Kanner, Stein and Feinberg, for appellant.
Alan J. Davis, Assistant District Attorney, with him Robert M. Borden, Assistant District Attorney, and Arlen Specter, District Attorney, for Commonwealth, appellee.
OPINION PER CURIAM, March 21, 1967:
Judgment affirmed.
DISSENTING OPINION BY MR. JUSTICE EAGEN:
The trial in this case occurred in September 1965. Over objection, a confession given by Bennett to the police was permitted to be introduced in evidence, although, admittedly, at the time it was obtained he was not forewarned of his right to remain silent. This requires the grant of a new trial. See Commonwealth v. *651 Jefferson, 423 Pa. 541, 226 A.2d 765 (1967). The fact that Bennett may have been aware of his rights in this regard is not controlling. See, Miranda v. Arizona, 384 U.S. 436, 468-69, 86 S. Ct. 1602, 1625 (1966).
I dissent.
Mr. Justice ROBERTS joins in this dissenting opinion.